Allowable Subject Matter
Claim(s) 1, 2, 5-12, and 15-27 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a system and method of processing an image may include capturing an image of a scene. Generating multiple sets of simulated image data of the scene by applying different simulated exposure times to the generated image data.  Deriving a processed image from the sets of simulated image data. The closest prior art, Andrus et al. (US 2010/0195901A1 hereinafter “Andrus”) shows a similar system which also includes converting a series of high dynamic range digital images to a second series of digital images having a lower dynamic range.  
However, Andrus fails to disclose “and including generating each of the sets of simulated image data by: multiplying the generated image data by different scale factors to generate different sets of scaled image data with P-bits per pixel, wherein P is greater than M; and saturating the pixel values of the sets of scaled image data by limiting pixel values to a maximum value, the maximum value defined by a maximum number of n that defines a number of bits per pixel (N-bits) to produce the sets of simulated image data, wherein N is less than P; and generating a processed image derived from the sets of simulated image data,” as claimed.  These distinct features have been added to the independent claims 1 and 11; therefore, rendering them allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross Varndell/Primary Examiner, Art Unit 2666